DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Applicant(s) arguments and proposed amendments submitted on 08/22/2022 were found persuasive by the Examiner.  Therefore, the previous set of rejections set forth in the Final Rejection submitted 03/28/2022 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Noble Woo on 08/23/2022.
The amended claims (1-47) are provided below.

(Currently Amended) A method of controlling a needle actuator to interact with an object or a cell, the method comprising:
providing an actuator comprising a tower, a stage and a needle, wherein the needle is mounted perpendicularly on a planar surface of the stage, and the stage is suspended by a flexible tether; 
applying an electrostatic potential between the tower and the stage to pull the tower and the stage close to one another so as to retract the needle;
moving the actuator towards the object or the cell;
reducing the electrostatic potential so as to allow the tower and the stage to move apart from one another, thereby allowing the stage and needle to move towards the object or the cell;
applying calibration data to detect when the needle has pierced the object or the cell; and
reducing the electrostatic potential further once it has been detected that the needle has pierced the object or the cell.

2.	(Previously Presented) The method of Claim 1, wherein the cell is a biological cell.

3.	(Previously Presented) The method of Claim 1, wherein the needle is a micro-needle and the stage is a micro-stage.

4.	(Previously Presented) The method of Claim 1, wherein the cell is held by a cell trap.

5.	(Previously Presented) The method of Claim 1, further comprising applying the electrostatic potential between the tower and the stage to retract the needle towards the tower.

6.	(Previously Presented) The method of Claim 1, further comprising reducing the electrostatic potential to allow the stage and the needle to move towards the cell while monitoring the electrostatic potential and displacement of the stage to detect a fluctuation in voltage versus the displacement of the stage to indicate that the needle has pierced the object or the cell.

7.	(Previously Presented) The method of Claim 1, wherein the calibration data comprises data defining voltages for displacements for different types of cells based on a cell size or a membrane thickness.

8.	(Previously Presented) The method of Claim 1, wherein the actuator is provided on an array of actuators, each interacting with an individual cell of a plurality of cells.

9.	(Previously Presented) The method of Claim 4, wherein the cell trap comprises a plurality of microchambers, each microchamber arranged to hold a cell. 

10.	(Previously Presented) The method of Claim 6, wherein a laser interferometer is used to indicate that the needle has pierced the cell. 

11-26.	(Cancelled)

27.	(Currently Amended) A system for controlling a needle actuation to interact with a cell, the system comprising:
an injection device comprising a tower, stage, needle and actuator, the needle mounted on the stage, and the actuator arranged and configured to apply a voltage potential to the stage to move the needle toward and away from the tower;
a cell trap configured to house a cell to be penetrated by the needle of the injection device;
a first camera configured and arranged to monitor a proximity of the injection device to the cell trap; and
a controller configured to perform the method of claim 1.

28-35.	(Cancelled) 

36.	(Currently Amended) A method for controlling an apparatus, the method comprising:
providing the apparatus comprising an actuator, a cell trap, and a storage device, the actuator comprising a tower, a stage, and a needle, wherein the needle is mounted vertically on the stage with a base of the needle attached normal to a flat surface of the stage, and the stage is suspended by a flexible tether; 
retrieving actuation data from the storage device;
applying a voltage so as to pull the stage towards the tower in a retracted position;
moving the actuator to within a defined range of the cell trap configured to house a cell;
applying a varying target actuation voltage based on retrieved actuation data to allow the stage and mounted needle to be forced away from the tower and the retracted position;
determining when the needle has reached a target region; and
adjusting the voltage to move the needle towards the retracted position.

37.	(Previously Presented) The method of Claim 36, further comprising:
receiving a user input of the cell type to a controller provided on the apparatus.

38.	(Previously Presented) The method of Claim 36, wherein applying the voltage comprises applying a first voltage, the method further comprising: 
applying a second voltage to the actuator so as to pull the stage towards the tower to the retracted position.

39.	(Previously Presented) The method of Claim 36, wherein while moving the actuator to within the defined range of the cell trap, a camera provided on the apparatus is programmed to determine if the actuator is within the defined range.

40.	(Previously Presented) The method of Claim 39, wherein the camera provided on the apparatus is programmed to determine if the actuator is within the defined range of a periphery of the cell trap.

41.	(Previously Presented) The method of Claim 36, wherein the actuation data is selected from a group consisting of a record target voltage, a target vertical actuation displacement, a point of penetration, a point of poking, a Voltage-Displacement characteristic curve distortion, and combinations thereof.

42.	(Currently Amended) A non-transitory computer-readable medium in which a program is stored for causing a computer to perform a method for controlling an apparatus, the method comprising:
providing the apparatus comprising an actuator, a cell trap, and a storage device, the actuator comprising a tower, a stage, and a needle, wherein the needle is mounted normal to a planar surface of the stage, and the stage is suspended by a flexible tether; 
retrieving actuation data from the storage device;
applying a voltage so as to pull the stage towards the tower in a retracted position;
moving the actuator to within a defined range of the cell trap configured to house a cell;
applying a varying target actuation voltage based on retrieved actuation data to allow the stage and mounted needle to be forced away from the tower and the retracted position;
determining when the needle has reached a target region; and
adjusting the voltage to move the needle towards the retracted position.

43.	(Previously Presented) The non-transitory computer-readable medium of Claim 42, further comprising: 
receiving a user input of the cell to a controller provided on the apparatus.

44.	(Previously Presented) The non-transitory computer-readable medium of Claim 42, wherein applying the voltage comprises applying a first voltage, the method further comprising: 
applying a second voltage to the actuator so as to pull the stage towards the tower to the retracted position 

45.	(Previously Presented) The non-transitory computer-readable medium of Claim 42, wherein while moving the actuator to within the defined range of the cell trap, a camera provided on the apparatus is programmed to determine if the actuator is within the defined range.

46.	(Previously Presented) The non-transitory computer-readable medium of Claim 45, wherein the camera provided on the apparatus is programmed to determine if the actuator is within the defined range of a periphery of the cell trap.

47.	(Previously Presented) The non-transitory computer-readable medium of Claim 42, wherein the actuation data is selected from a group consisting of a record target voltage, a target vertical actuation displacement, a point of penetration, a point of poking, a Voltage-Displacement characteristic curve distortion, and combinations thereof.

Allowable Subject Matter
	Claims 1-10, 27, and 36-47 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a method and apparatus of controlling a needle actuator to interact with a cell comprising an actuator comprising a tower, a stage, and a needle.  The actuator being defined by the needle being mounted perpendicularly on a planar surface of the stage and the stage being suspended by a flexible tether.  The method and apparatus being configured to pull the tower and the stage close to one another to retract the needle when an electrostatic potential is applied between the tower and the stage, and moving the stage and needle away from the tower when the electrostatic potential is reduced.  The method and apparatus further being configured to apply data to detect when the needle interacts with the cell and adjusting the electrostatic potential based on the interaction with the cell.  
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798